Name: Commission Regulation (EEC) No 2562/85 of 11 September 1985 fixing the buying-in prices for carcasses and half- carcasses in the beef and veal sector valid with effect from 30 September to 18 October 1985 and repealing Regulation (EEC) No 1368/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/24 Official Journal of the European Communities 12. 9 . 85 COMMISSION REGULATION (EEC) No 2562/85 of 11 September 1985 fixing the buying-in prices for carcases and half-carcases in the beef and veal sector valid with effect from 30 September to 18 October 1985 and repealing Regulation (EEC) No 1368/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/ 68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, (EEC) No 1208/81 (*) in connection with intervention measures ; whereas the categories and qualities of products which may be bought in by the intervention agencies must therefore be defined on the basis of the said scale ; Whereas the maximum and minimum limits within which the Member States may vary the buying-in prices to take account of the classification subdivisions which they apply by virtue of Article 3 (3) of Regula ­ tion (EEC) No 1208/81 should be defined for each quality ; Whereas Commission Regulation (EEC) No 1368/85 of 24 May 1985 fixing the buying-in prices for fore ­ quarters in the beef and veal sector valid with effect from 27 May 1985 Q, as amended by Regulation (EEC) No 2316/85 (8), should be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing for the 1985/86 marketing year the guide price and intervention price for adult bovine animals (2), and in particular Article 3 (5) thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to the provisions of Council Regu ­ lation (EEC) No 1302/73 of 15 May 1973 laying down general rules for intervention on the market in beef and veal (3), as last amended by Regulation (EEC) No 427/77 (4), the qualities and presentations of products bought in must be determined while taking account, on the one hand, of the need to ensure effective support for the market and balance between the market in question and that of rival animal products and, on the other hand, the Community's financial responsibilities in this field ; Whereas, in view of the situation in the beef and veal market and the unsettled prospects, provision should be made for producers to be able to offer carcases and half-carcases of certain qualities of bovine animals into intervention : Article 1 1 . With effect from 30 September to 18 October 1985, the intervention agencies shall buy in carcases and half-carcases of certain qualities of adult bovine animals offered subject to the conditions laid down in Regulation (EEC) No 2226/78 (9) at prices fixed for each product in the Annex hereto . 2. The buying-in prices for each quality, referred to in paragraph 1 , may be increased by a maximum of 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classifica ­ tion under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . Whereas, by Regulation (EEC) No 869/84 of 31 March 1984 Q, the Council decided, by way of an experi ­ ment, to implement for a period of three years the Community scale for the classification of carcases of adult bovine animals established under Regulation (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 137, 27 . 5 . 1985, p. 16 . 0 OJ No L 132, 15 . 5 . 1973, p. 3 . (4) OJ No L 61 , 5 . 3 . 1977, p. 16 . 4 OJ No L 90, 1 . 4 . 1984, p. 32 . (6) OJ No L 123 , 7. 5. 1981 , p. 3 . 0 OJ No L 139 , 27 . 5 . 1985, p. 24 . (8) OJ No L 217, 14 . 8 . 1985, p. 5 . 0 OJ No L 261 , 26 . 9 . 1978, p. 5 . 12. 9 . 85 Official Journal of the European Communities No L 244/25 3 . The Member States which proceed with the subdivision of classes foreseen in paragraph 2 are authorized to limit purchases into intervention to some of these sub-classes . Article 2 Regulation (EEC) No 1368/85 is hereby repealed with effect from 28 September 1985 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 4. Subject to the conditions referred to above, only meats from male animals shall be eligible for buying-in operations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1985 . For the Commission Frans ANDRIESSEN Vice-President No L 244/26 Official Journal of the European Communities 12. 9 . 85 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pa under to ar, Kategori C : Slagtekroppe ' aÃ ­kastrerede handyr. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen , nicht kastrierten Tieren von weniger als 2 Jahren, Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni, Categoria C : Carcasse di animali maschi castrati . Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren. OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt BELGIQUE/BELGIÃ   Carcasses, demi-carcasses :  Hele dieren, halve dieren : CatÃ ©gorie A classe R2 / Categorie A klasse R2 CatÃ ©gorie A classe R3 / Categorie A klasse RÃ ¸ CatÃ ©gorie A classe 02 / Categorie A klasse 02 348,698 345,198 334,198 DANMARK  Hele ag halve kroppe : Kategori A klasse R2 Kategori A klasse R3 Kategori A klasse 02 347,566 344,066 333,066 DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper : Kategorie A Klasse U3 Kategorie A Klasse R3 Kategorie C Klasse U3 Kategorie C Klasse R3 361,500 348,500 348,925 336,425 Ã Ã Ã Ã Ã Ã   Ã Ã ¼ÃÃ Ã Ã SÃ ¹Ã ± Ã ·Ã ¼Ã ¹Ã Ã Ã ¬Ã ³Ã ¹Ã ±: Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R2 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · R3 Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã ºÃ »Ã ¬Ã Ã · 02 362,006 358,506 347,506 FRANCE  Carcasses, demi-carcasses : CatÃ ©gorie A classe U3 CatÃ ©gorie A classe R3 CatÃ ©gorie C classe U3 CatÃ ©gorie C classe R3 364,289 350,000 362,425 348,714 12. 9 . 85 Official Journal of the European Communities No L 244/27 IRELAND  Carcases, half-carcases : Category C class R3 Category C class R4 Category C class 03 329,784 323,284 319,784 ITALIA  Carcasse e mezzerie : Categoria A classe R2 Categoria A classe R3 Categoria A classe 02 366,429 362,929 351,929 LUXEMBOURG  Carcasses, demi-carcasses : CatÃ ©gorie A classe R2 CatÃ ©gorie A classe R3 349,911 346,41 1 NEDERLAND  Hele dieren, halve dieren : Categorie A klasse R2 Categorie A klasse R3 349,109 345,609 UNITED KINGDOM A. Great Britain  Carcases, half-carcases : Category C class R3 Category C class R4 329,607 323,107 B. Northern Ireland  Carcases, half-carcases : Category C class R3 Category C class R4 Category C class 03 329,784 323,284 319,784